Citation Nr: 1048167	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a low back disorder, 
claimed as lower back pain.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard, which included 
active duty for training (ACDUTRA) from March 1965 to July 1965.  
The Veteran also had other unverified service in the California 
Army National Guard from February 1965 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July 2008 and October 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

The Veteran presented testimony before a Decision Review Officer 
(DRO) at the Oakland RO in December 2009.  A transcript of that 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was not exposed to asbestos in service.

2.  The Veteran's asbestosis is related to post-service 
occupational exposure to asbestos.

3.  The Veteran injured his low back while playing football in 
college in September 1965.  

4.  The Veteran did not sustain a low back injury in active 
service.  

5.  A low back disorder is not related to the Veteran's active 
service.





CONCLUSION OF LAW

1.  Asbestosis was not incurred in or aggravated by active duty 
service or ACDUTRA.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.  A low back disorder was not incurred in or aggravated by 
active duty service, ACDUTRA, or inactive duty for training 
service (INACDUTRA), and incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R.  
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) veteran status;  
(2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  The notice included 
provisions for disability ratings and for the effective date of 
the claim.

In a timely letter in April 2007, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the Veteran 
in obtaining this evidence.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's National Guard service records, post-
service private treatment records, and the Veteran's statements.

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination specifically geared to the claimed 
disorders of a low back disorder and asbestosis.  However, the 
Board finds that VA examinations are not necessary in order to 
decide the matter.  Two pivotal Court cases exist that address 
the need for a VA examination.  Those are Duenas v. Principi, 
18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In McLendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is:  (1) competent evidence of a current 
disability or persistent or recurring symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent recurrent symptoms of a disability may be associated 
with the Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence on 
file for the Secretary to make a decision on a claim.  In Duenas, 
the Court held that a VA examination is necessary when the 
record:  (1) Contains competent evidence that the Veteran has 
persistent or recurrent symptoms of the claimed disability and  
(2) indicate that those symptoms may be associated with his 
active military service.  

In this case, because the weight of the evidence demonstrates 
that the Veteran did not in fact sustain a low back injury in 
service, or otherwise show in-service disease of the back or an 
in-service event involving the low back, there is no duty to 
provide a VA medical examination.  The weight of the evidence 
also demonstrates that the Veteran was not exposed to asbestos in 
service, or otherwise show in-service disease of the respiratory 
system.  In this case, the service treatment records are devoid 
of any complaints, symptoms, or abnormal pathology indicative of 
the occurrence of a low back injury or chronic low back 
disability in service.  Service treatment records are also 
negative for complaints, symptoms, diagnosis, or treatment of a 
respiratory condition.  The Board finds that the weight of the 
evidence demonstrates no continuity of low back or asbestosis 
symptoms since service separation.  Because there is no in-
service injury or disease to which competent medical opinions 
could relate the current disabilities, there is no reasonable 
possibility that VA examinations or opinions could aid in 
substantiating the current claims for service connection for a 
low back disorder and asbestosis.  See 38 U.S.C.A. § 5103A(a)(2) 
(West 2002) (VA "is not required to provide assistance to a 
claimant . . . if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 38 C.F.R. § 
3.159(d) (VA to discontinue assistance where there is "no 
reasonable possibility that further assistance would substantiate 
the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disability would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service, so would be of no probative value.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable."  The term "active military, naval, or 
air service" includes active duty, and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. 
App. 474, 477-478 (1991).

A member of the National Guard serves in the federal military 
only when formally called into the military service of the United 
States.  At all other times, a member of the National Guard 
serves solely as a member of the State militia under the command 
of a state governor.  To have basic eligibility as a veteran 
based on a period of duty as a member of a state Army National 
Guard, a National Guardsman must have been ordered into Federal 
service under 32 U.S.C.A. §§ 316, 502, 503, 504, 505. 38 C.F.R. § 
3.6(c), (d).  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) 
(citing Perpich v. Department of the Defense, 496 U.S. 334, 110 
S.Ct. 2418).  Hence, for the Veteran's service in the National 
Guard, only periods of federalized service, if any, are 
qualifying service for the purpose of VA compensation benefits.

The Board acknowledges that Title 32 activation of National Guard 
personnel creates entitlement to federal pay and benefits "as 
though they were in federal service."  32 U.S.C.A. § 502(f); see 
CRS: Report of Congress, Operation Noble Eagle, Enduring Freedom, 
and Iraqi Freedom: Questions and Answers About U.S. Personnel, 
Compensation, and Force Structure (updated February 16, 2005), p. 
3. The benefits do not extend to Title 38 Veterans' Benefits.  
The Board notes that "Title 32" status is not the same as 
"federal status."  With Title 32 status the personnel remain 
under the control of the states, whereas control is with the 
Federal government with activation of National Guard personnel 
under 10 U.S.C. § 12304.  National Guard troops are typically 
funded through their individual states, but the Title 32 
designation permits the federal government to fully reimburse 
states for operations without taking over command 
responsibilities for National Guard personnel relief operations.

In this case, while it is unclear whether the Veteran's National 
Guard service was federalized, assuming that it was, the Board 
will decide the merit of his claims for entitlement to service 
connection for a low back disorder.

ACDUTRA is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is defined, 
in part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army National Guard service, 
service connection may only be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is generally not legally 
merited when a disability incurred on INACDUTRA results from a 
disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").

Thus, the Veteran in this case is not entitled to a presumption 
of sound condition at entrance onto a period of ACDUTRA or 
INACDUTRA, or to a presumption of aggravation during such period 
where evidence shows an increase in severity of a preexisting 
disease during such a period, or to a presumption of service 
incurrence or aggravation for certain diseases, which manifest 
themselves to a degree of 10 percent or more disabling within a 
year from the date of separation from service.  This does not 
mean that service connection may not be established for a 
disability on a direct basis or based on aggravation, but rather 
that the Board must review the evidence relevant to issues of 
direct service connection or service connection based on 
aggravation under the preponderance-of-the-evidence standard, the 
usual standard of review employed by the Board.  See Paulson, 7 
Vet. App. at 469 (quoting Board decision stating that a finding 
of preservice existence (of a disability) must be supported by a 
preponderance of the evidence (for claims based on period of 
active duty for training or inactive duty for training)).

In rendering a decision on appeal the Board must also analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").



Service Connection for Asbestosis

In order to establish service connection for a claimed disorder, 
generally there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
The Veteran contends that he was exposed to asbestos during his 
military service, specifically as part of his work as cook and a 
rifleman.  He contends that he currently has asbestosis because 
of this in-service exposure. 

There is no specific statutory guidance with regard to asbestos 
related claims, nor has the VA Secretary promulgated any 
regulations in regard to such claims.  However, VA has issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular were 
included in the VA Adjudication Procedure Manual, M21-1 (M21-1), 
Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded 
and replaced with a new manual, M21-1MR, which contains the same 
asbestos-related information as M21-1, Part VI.  The Court of 
Veterans Appeals (now the Court of Appeals for Veterans Claims 
and hereinafter the Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under the DVB Circular guidelines.  See 
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).

Subpart ii of M21-1MR Part IV, lists some of the major 
occupations involving exposure to asbestos including mining, 
milling, work in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring materials, 
asbestos cement and pipe products, and military equipment.  High 
exposure to respirable asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers, and this is 
significant considering that, during World War II, U.S. Navy 
veterans were exposed to chrysotile, amosite, and crocidolite 
that were used extensively in military ship construction.  
Furthermore, it was revealed that many of these shipyard workers 
had only recently come to medical attention because the latent 
period for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  M21-
1MR, Part IV Subpart ii, Chapter 2, Section C, Topic 9, see also 
M21- 1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29.  

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  With respect to claims involving asbestos 
exposure, VA must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, develop 
whether or not there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine whether 
there is a relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 
11, 1988).

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive rules, 
and there is no presumption that a veteran was exposed to 
asbestos in service by reason of having served aboard a ship.  
Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-2000.  For 
many asbestos related diseases, the latency period varies from 
ten to forty-five or more years between first exposure and 
development of disease.  M21-1MR at IV.ii.2.C.9.d.

The Board finds that the weight of the evidence demonstrates that 
the Veteran was not exposed to asbestos during active duty 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury and medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  In 
various lay statements, the Veteran reported that he was exposed 
to asbestos during service; specifically, that he was exposed to 
asbestos while using asbestos gloves as a rifleman and using 
asbestos blankets as a cook to keep the stoves warm.

The Veteran is competent to provide evidence about matters of 
which he has personal knowledge; for example, he is competent to 
report that he experienced an event during service or that he had 
certain symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405-406 
(1995); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the 
Veteran is competent to testify that he was exposed to asbestos 
during service.  

However, the Board does not find the Veteran's statements 
regarding asbestos exposure in service to be credible.  The 
Veteran's service treatment records are negative for asbestos-
related disease or any mention of asbestos exposure.  There is no 
credible evidence of the Veteran's claimed exposure.  A May 1966 
Report of Medical History notes the Veteran's usual occupation as 
an "asbestos worker"; however, this is a reference to his 
civilian occupation as an insulator, and is not a reference to 
in-service asbestos exposure.  

The service personnel records indicate the principal occupation 
was a cook.  This occupation is not noted by VA as involving 
asbestos exposure.  See VA Adjudication Procedure Manual M-21-1, 
part VI, para. 7.21(b).  Thus, the Board finds that the Veteran's 
statements are not credible, are inconsistent with his service 
occupation, so are not sufficient to establish that he was 
exposed to asbestos during active duty service.

Instead, the Board finds that the weight of the evidence 
demonstrates that the Veteran's asbestosis is related to many 
years of post-service occupational exposure to asbestos.  In a 
November 2004 pulmonary evaluation, the Veteran reported that he 
has worked as an insulator since 1966.  The Veteran reported 
that, as an insulator, he worked in shipyards, refineries, 
powerhouses, and on commercial construction, mixed asbestos mud, 
and applied asbestos insulation without using a respirator.  The 
Veteran reported that his post-service civilian occupation of 
insulator has involved removing asbestos-containing fireproofing 
from pipes and ducts to insulate pipes, working alongside 
pipefitters removing asbestos insulation, and working alongside 
millwrights installing boilers and placing asbestos mud.  

There is no competent or credible evidence of record to indicate 
that the Veteran's current asbestosis is related to service or 
that the Veteran was exposed to asbestos in service.  An August 
2007 Medical-Legal Evaluation found that the Veteran had asbestos 
exposure while working after service as an insulator from 1966 to 
1998.  In the November 2004 private pulmonary evaluation, Dr. 
F.G. opined that the Veteran's current asbestosis was related to 
his (post-service) exposure to asbestos in the workplace.  There 
is no competent evidence of record contrary to the medical 
opinion of Dr. F.G., nor is there any medical evidence indicating 
that the Veteran's current asbestosis is due to any other injury 
or disability.  

The Board acknowledges the Veteran's lay statements indicating 
his belief that his current pulmonary disorder is related to 
exposure to asbestos in service.  To the extent that the Veteran 
contends that his currently diagnosed asbestosis is related to 
his active duty service, he is not competent to render such a 
medical nexus opinion regarding the more complex disabilities of 
asbestosis, disabilities that require specific clinical testing 
to even diagnose.  See 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  This is not a case 
in which the Veteran's lay beliefs alone can serve to establish 
an association between his asbestosis and his military service.  
Accordingly, the statements by the Veteran purporting to 
establish a medical link between his current disabilities and his 
military service are not competent on the complex medical 
question of nexus in this case.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  

On the question of nexus of currently diagnosed asbestosis, the 
Board finds that the weight of the competent evidence 
demonstrates that the currently diagnosed asbestosis is not 
related to any in-service injury or disease; indeed, there is no 
in-service asbestos exposure to which the currently diagnosed 
asbestosis could be related by competent evidence.  The Board 
places more probative weight on the opinion of Dr. F.G., who 
stated that "[The Veteran] has a disability that can be related 
to his exposures to asbestos in the workplace."  As the Board 
has found, as there was in fact no in-service asbestos exposure, 
a lay opinion by the Veteran also is of no probative value in 
relating asbestosis to service.

There is no credible evidence in support of the Veteran's 
assertion that he was exposed to asbestos during service.  
Moreover, the weight of the evidence shows that the Veteran has 
asbestosis, but that it developed as a result of post-service 
occupational exposure to asbestos.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for asbestosis, and the 
claim must be denied.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Low Back Disorder

The Veteran contends that he suffers from a low back disorder due 
to falling off of a truck while on weekend drill in the Army 
National Guard.  He further contends that he has suffered from 
chronic back pain since service.  

The Veteran has stated he injured his back while playing football 
in college, but then aggravated the injury by falling off a truck 
while on weekend drill in the Army National Guard.  See DRO 
Hearing Transcript at 9.  The Veteran stated that he was thrown 
from the back of a two and a half ton truck in January or 
February of 1967and injured his back.  Id.  After a review of all 
the evidence of record, lay and medical, the Board finds that the 
weight of the evidence demonstrates that the Veteran did not 
sustain a low back injury in service.  

While the Veteran is competent to state that he had low back 
symptoms at any time, including in service, the Board finds that 
the Veteran's more recent assertions of in-service low back 
injury and continuous back symptoms since service, made in the 
context of the March 2007 claim for service connection 
(disability compensation) for low back disorder, are outweighed 
by the Veteran's own histories that he gave for treatment 
purposes and also statements attributing his back pain to a 1965 
football injury not incurred in National Guard service.  See 
Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given the 
evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).

For example, the Veteran's recent statements of continuous post-
service back symptoms are inconsistent with post-service 
treatment records.  In a  
November 2004 Pulmonary Evaluation, there is no mention of a back 
injury incurred in service.  An August 2007 Medical-Legal 
Evaluation reflects the Veteran's report of a fractured vertebra 
after a football injury in September 1965, but does not mention a 
back injury incurred in service.

The histories presented during treatment do not include a mention 
of in-service low back injury or treatment of low back symptoms 
or disability.  See Cromer v. Nicholson,19 Vet. App. 215 (2005) 
(upheld Board's denial of service connection and finding that the 
Veteran's recent post-service account of in-service events was 
not credible because the Veteran had previously given other 
histories and theories that did not mention the alleged in-
service event, and first "came up with the story" years after 
service and in connection with the compensation claim).  A May 
1966 Report of Medical History noted the Veteran had worn a back 
brace and also noted an inability to perform certain motions due 
to a broken back in September 1965.  This report evidences that 
the Veteran had a previous back injury, however, it is consistent 
with the September 1965 college football injury, rather than an 
injury incurred in service.  

Based on the weight of the evidence of record, the Veteran's low 
back injury was not incurred during his National Guard service.  
Also, the presumption of aggravation of a preexisting injury is 
inapplicable in this case, because the presumption does not apply 
to periods of ACDUTRA or INACDUTRA. Paulson, 
7 Vet. App. at 470-71 (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that period); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran has provided lay statements, including March 2007 
letters from his spouse and a friend, stating that the Veteran 
has had back problems since service.  However, the statements 
only reflect that the Veteran has back problems, not what caused 
the back problems or when they originated.  Therefore, these 
statements are assigned little probative value as to the question 
of an in-service back injury.  

As the statements made to private physicians in August 2007 and 
November 2007, were made during the course of treatment, they are 
afforded greater probative weight than those more recent 
statements made in conjunction with the Veteran's March 2007 
claim for disability compensation benefits and the lay statements 
provided by the Veteran.  See Rucker, 10 Vet. App. 73 (observing 
that, although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for the purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); Pond v. West, 12 Vet.App. 341 (1991).  

The Veteran has also been inconsistent when reporting his alleged 
in-service back injury.  In the March 2007 VA Form 21-526, the 
Veteran reported onset of his lower back pain in 1966.  In the 
October 2008 Notice of Disagreement (NOD), the Veteran reported 
the back injury was incurred in late 1967 or the beginning of 
1968.  In the December 2009 DRO Hearing, the Veteran testified 
that the incident where he injured his back in service was in 
January or February of 1967.  Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(credibility can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self- interest, malingering, desire for monetary gain, and 
witness demeanor).

The Veteran also testified that he was offered a medical 
discharge twice and was put on profile for his low back disorder 
and moved out of infantry to maintenance in the cook section.  
DRO Hearing Transcript at 9; see also October 2008 NOD.  However, 
this is not documented in the Veteran's service records.  The 
Board finds the Veteran's statements pertaining to the onset of 
his low back disorder to be not credible.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran); see 
Shaw v. Principi, 3 Vet. App. 365 (1992).

For these reasons, the Board finds that the lay and medical 
evidence that is of record weighs against the claim for service 
connection for a low back disorder, and outweighs the Veteran's 
more recent contentions regarding an in-service low back injury 
and post-service low back disorder symptoms.

The Board finds that a preponderance of the evidence is against 
the Veteran's claim for service connection for a low back 
disorder and the claim must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for asbestosis is denied.

Service connection for a low back disorder is denied.


______________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


